MORRIS, Judge.
Erik Romerhaus appeals the circuit court’s denial of his motion to affirm expiration of a domestic violence injunction. We affirm but write to point out that the *456injunction expired on its own terms on February 14, 2007. To the extent that Romerhaus claims that the notification requirements of section 741.30(8)(c)(5), Florida Statutes (2006), were not followed, our affirmance is without prejudice to any right he may have to seek mandamus relief in the circuit court. See City of Tarpon Springs v. Planes, 30 So.3d 693, 695 (Fla. 2d DCA 2010) (holding that mandamus may be employed to require a governmental entity to perform a ministerial duty that is expressly imposed by law).
Affirmed.
WHATLEY and DAVIS, JJ., Concur.